IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT

1400 MARKET STREET, LLC                                   : No. 747 MAL 2015
                                                          :
                                                          :
                  v.                                      : Petition for Allowance of Appeal from
                                                          : the Order of the Superior Court
                                                          :
FOX FUNDING, LLC, FOX FUNDING PA                          :
LLC, MELO ENTERPRISES, LLC,                               :
DENNIS WASELUS AND ELSIE                                  :
WASELUS, JOSEPH SINISI AND TWO                            :
RIVER COMMUNITY S/B/M THE TOWN                            :
BANK                                                      :
-----------------------------------------------------     :
TWO RIVER COMMUNITY BANK S/B/M                            :
TO THE TOWN BANK                                          :
                                                          :
                                                          :
                  v.                                      :
                                                          :
                                                          :
FOX FUNDING PA LLC                                        :
--------------------------------------------------------- :
                                                          :
MELO ENTERPRISES, LLC                                     :
                                                          :
                                                          :
                  v.                                      :
                                                          :
                                                          :
FOX FUNDING LLC, 1400 MARKET                              :
STREET, LLC                                               :
                                                          :
                                                          :
PETITION OF: MELO ENTERPRISES,                            :
LLC                                                       :


                                             ORDER
PER CURIAM

       AND NOW, this 16th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.